 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    PERRY WASHINGTON,                                  Case No. 1:19-cv-01069-BAM (PC)
12                        Plaintiff,                     ORDER DENYING PLAINTIFF’S
                                                         APPLICATION TO PROCEED IN FORMA
13            v.                                         PAUPERIS WITHOUT PREJUDICE
                                                         (ECF No. 7)
14    FRESNO COUNTY SHERIFF, et al.,
                                                         ORDER REQUIRING PLAINTIFF TO FILE
15                        Defendants.                    COMPLETED APPLICATION TO PROCEED
                                                         IN FORMA PAUPERIS OR PAY FILING FEE
16
                                                         THIRTY (30) DAY DEADLINE
17

18          Plaintiff Perry Washington is a pretrial detainee proceeding pro se in this civil rights action

19   pursuant to 42 U.S.C. § 1983.

20          Currently before the Court is Plaintiff’s application to proceed in forma pauperis, filed on

21   August 20, 2019. (ECF No. 7.)

22          However, Plaintiff’s application to proceed in forma pauperis is incomplete. Specifically,

23   the certificate portion of the application is not filled-out, dated, and signed by an authorized officer

24   of the Fresno County Jail and there is no certified copy of Plaintiff’s Fresno County Jail trust

25   account statement for the six-month period immediately preceding the filing of Plaintiff’s

26   complaint attached to the application as the instructions require. Plaintiff must submit a completed

27   application, including a certified copy of his trust account statement from the Fresno County Jail,

28   if he wishes for his application to proceed in forma pauperis to be considered by the Court.
                                                         1
 1        Accordingly, IT IS HEREBY ORDERED that:

 2        1.    Plaintiff’s application to proceed in forma pauperis, (ECF No. 7), is DENIED,

 3              without prejudice;

 4        2.    The Clerk of the Court is directed to serve a blank in forma pauperis application for

 5              a prisoner on Plaintiff;

 6        3.    Within thirty (30) days from the date of service of this order, Plaintiff shall file the

 7              attached application to proceed in forma pauperis, completed and signed, including

 8              a certified copy of his jail trust account statement for the past six months, or, in the

 9              alternative, pay the $400.00 filing fee for this action;

10        4.    No extension of time will be granted without a showing of good cause; and

11        5.    Plaintiff is warned that the failure to comply with this order will result in

12              dismissal of this action, without prejudice.

13
     IT IS SO ORDERED.
14

15     Dated:   August 22, 2019                            /s/ Barbara     A. McAuliffe            _
                                                    UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    2
